Exhibit 10.1

E-LOAN, INC.

2004 EXECUTIVE BONUS PLAN

 I.   PURPOSE OF THE PLAN

       A. The E-LOAN, Inc. ("Company") 2004 Executive Bonus Plan ("Plan") is
          established to promote the interests of the Company by creating an
          incentive program to (i) attract and retain employees who will strive
          for excellence, and (ii) motivate those individuals to set and achieve
          above-average objectives by providing them with rewards for
          contributions to the financial performance of the Company.

 II.  ADMINISTRATION OF THE PLAN

       A. The Plan shall be administered by the Compensation Committee of the
          Board of Directors of the Company (the "Committee").
      
       B. The interpretation and construction of the Plan and the adoption of
          rules and regulations for administering the Plan shall be made by the
          Committee. Decisions of the Committee shall be final and binding on
          all parties who have an interest in the Plan.

 III. DETERMINATION OF PARTICIPANTS

      Executive officers of the Company shall be eligible to participate in the
      Plan, with actual participants determined from time-to-time by the
      Committee together with the Chief Executive Officer ("CEO") and Chief
      Operating Officer ("COO") of the Company (provided that the Committee
      shall make all determinations regarding the granting of bonuses to the CEO
      or COO hereunder).

 IV.  BONUS AWARDS

       A. Participants in the Plan (which shall not include the CEO or COO, who
          are eligible for bonuses under Section IV(B) of this Plan) shall be
          eligible to receive a bonus ("Bonus"), fifty percent (50%) of which
          shall be payable under an "Executive Goals Bonus Plan" and the
          remaining fifty percent (50%) shall be payable under an "Executive
          Incentive Compensation Plan."
      
          Executive Goals Bonus Plan
          
          : Fifty percent (50%) of the Bonus shall be payable on the basis of
          achievement of performance goals and objectives set for the individual
          participant by the Company's COO or CEO during the performance periods
          set forth below:
          
          Start Date
          
          End Date
          
          April 1
          
          May 15
          
          May 16
          
          August 1
          
          August 2
          
          October 15
          
          October 16
          
          December 15
          
          Participation in the Executive Goals Bonus Plan shall be set forth in
          an award letter delivered to the participant, in substantially the
          form attached hereto as Exhibit A. The participant's various
          performance goals will be communicated to him/her at the commencement
          of each performance period.
          
          The Company's COO or CEO will assess the participant's performance for
          each performance period in relation to the performance goals and
          objectives established for such period and will determine the extent
          to which those goals and objectives have actually been attained. Based
          upon such assessment, the COO or CEO will determine the percentage (0
          to 100%) of the actual Bonus payable to a participant based on his/her
          target Bonus as set forth in his/her individual award letter.
          
          Payment of Bonuses under the Executive Goals Bonus Plan will be made
          in accordance with the terms of the participant's individual award
          letter and subject to the additional eligibility terms set forth
          therein.
          
          Executive Incentive Compensation Plan
          : Fifty percent (50%) of the Bonus shall be payable on the basis of
          achievement by the Company of Net Income amounts for the 2004 fiscal
          year established by the Committee together with the CEO and COO of the
          Company. The total amount of each Bonus payable under this plan will
          be determined in accordance with the following matrix:
      
          FY 2004 Net Income (in Millions)
          
          % of Bonus Paid
          
          $7.5
          
          25%
          
          $12.0
          
          50%
          
          $15.0
          
          75%
          
          $20.0
          
          100%
          
          $30.0
          
          125%
          
          $40.0
          
          150%
          
          $50.0
          
          200%
      
          Participation in the Executive Incentive Compensation Plan and the
          actual amount of the Bonus for which each participant is eligible to
          receive under such plan shall be set forth in an award letter
          delivered to the individual participant, in substantially the form
          attached hereto as Exhibit B.
      
          Seventy-five percent (75%) of any Bonuses payable under the Executive
          Incentive Compensation Plan will paid following the end of fiscal year
          2004 and the remaining twenty-five percent (25%) shall be payable at
          the end of calendar year 2005.
      
          Determination of "Net Income" will be made in accordance with the
          terms set forth in each participant's award letter.
      
       B. CEO/COO Bonus Plan
          
          . The CEO and COO shall be entitled under this Plan to a bonus of
          $100,000 if the Company achieves $151 million in revenues and $10
          million in operating income (the "Financial Benchmarks") during fiscal
          2004, on the basis of the Company's audited financial statements for
          such year. In addition, the CEO and COO will be eligible to receive an
          additional $50,000 each in the event that the Company exceeds the
          Financial Benchmarks to a degree determined significant by the
          Committee.
          
          

 V.   GENERAL PROVISIONS

       A. Neither the action of the Company in establishing the Plan, nor any
          action taken under the Plan by the Committee, nor any provision of the
          Plan, shall be construed so as to grant any person the right to remain
          in the employ of the Company or its subsidiaries for any period of
          specific duration.
      
       B. This Plan shall be governed by the laws of the State of California
          without regard to any conflict-of-law rules.
      
       C. In the event of a conflict with the terms of this Plan and an
          individual participant's award letter, the terms of the award letter
          shall control.

This plan document evidences the Executive Goals Bonus Plan and Executive
Incentive Compensation Plan adopted by the Compensation Committee on March 12,
2004, and the CEO/COO Bonus Plan adopted by the Compensation Committee on May
14, 2004.




--------------------------------------------------------------------------------




EXHIBIT A

TO:

FROM: [CHIEF OPERATING OFFICER]

RE: 2004 EXECUTIVE GOALS BONUS PLAN

DATED:

We are pleased to inform you of your selection as a participant in the E-LOAN
2004 Executive Goals Bonus Plan. Under the plan, you will have the opportunity
to earn one or more bonuses during the 2004 fiscal year. There will be four
potential bonus opportunities in total. Each bonus will relate to a specific
performance period and will be based upon (i) the achievement of the performance
goals or projects established by the Chief Operating Officer within the first
thirty days of that performance period and (ii) your continued employment with
the Company through the last day of that performance period.

Performance Periods.

The four performance periods for the 2004 fiscal year will be as follows:



Start Date

End Date

January 1

May 15

May 16

August 1

August 2

October 15

October 16

December 15

You will be informed of the applicable goals and projects for each performance
period within fifteen (15) days after establishment of those goals and projects.

First Payment Period

. Your bonus potential for the first performance period and the applicable
performance goals and objectives for that period are set forth in attached
Schedule A. The terms and conditions upon which you may actually earn such a
bonus for the January 1 to May 15, 2004 performance period are as follows:





(i) The Company's Chief Operating Officer will assess the Company's performance
for that period in relation to the performance goals and objectives established
for such period (as set forth in attached Schedule A) and will determine the
extent to which those goals and objectives have actually been attained. Based
upon such assessment, the Chief Operating Officer will determine the percentage
(0 to 100%) of the actual bonus payable to you based on your target bonus set
forth in Schedule A.

 

(ii) You will earn and become entitled to the bonus amount determined on the
basis of the Chief Operating Officer's assessment, only if you remain in
E-LOAN's employ until the last day of the performance period. The bonus for each
performance period is accordingly dependent upon the Chief Operating Officer's
assessment of the performance goals and objectives attained for that performance
period and your continued performance of services as an E-LOAN executive through
the end of that performance period.

(ii) Payment of each bonus to which you become entitled under the 2004 bonus
plan will be made as soon as practicable following the completion of the
performance period.

(iii) Each bonus payable to you will be subject to E-LOAN's collection of all
applicable federal, state and local income and employment withholding taxes, and
you will only receive the portion of your quarterly bonus remaining after such
taxes have been withheld.

(iv) Should your employment with E-LOAN terminate for any reason prior to the
last day of a performance period, you will not be entitled to any bonus for that
performance period or any subsequent performance period.

Your right to receive a bonus for one or more performance periods under the 2004
plan may not be transferred or assigned. However, should you die before receipt
of any bonus you actually earn under the 2004 plan, then that earned but unpaid
bonus will be paid to your estate.

Your selection and participation in the 2004 bonus plan will not change the "at
will" nature of your employment with E-LOAN. Your employment with E-LOAN is not
for any specified period of time and can be terminated either by you or by
E-LOAN at any time, with or without advance notice, for any or no particular
reason or cause. In addition, your job duties, title, responsibilities,
reporting level, compensation and benefits, including your right to earn any
bonuses under the 2004 plan, as well as the Company's personnel policies and
procedures, may be changed with or without notice at any time in E-Loan's sole
discretion.



Your participation in the 2004 bonus plan will be governed by the laws of the
State of California without resort to that state's conflict-of-law rules.



We hope that you find the 2004 bonus program a substantial addition to your
compensation package. You will now have the opportunity to earn additional
compensation tied to the Company's financial performance and your continued
employment with the Company.

 

Kindly indicate your acceptance of the foregoing terms and conditions governing
your participation in the 2004 bonus plan by signing and dating the Agreement
section below and returning it to Ro Carbone at the Company within the next five
business days.

AGREEMENT

I hereby accept and agree to all of the foregoing terms and conditions governing
my participation in the 2004 Executive Goals Bonus Plan and understand that my
right to earn a bonus for any performance period under such plan will be
dependent upon the attainment of pre-established performance goals and
objectives for that performance period and my continued in employment with the
Company through the end of that performance period.

Signature: ________________________________

Dated: __________________________, 2004




--------------------------------------------------------------------------------




SCHEDULE A




--------------------------------------------------------------------------------




EXHIBIT B

TO:

FROM: [CHIEF OPERATING OFFICER]

RE: 2004 EXECUTIVE INCENTIVE COMPENSATION PLAN

DATED:

We are pleased to inform you of your selection as a participant in the E-LOAN
2004 Executive Incentive Compensation Plan. Under the plan, you will have the
opportunity to earn two separate bonuses. The first is a performance bonus which
will be based on the Company's financial performance for the 20004 fiscal year
and your continued employment with the Company through the end of that year, and
the second is a retention bonus which will require you to continue in E-LOAN's
employ through the close of the 2005 calendar year.

The total amount of your incentive compensation under the 2004 Plan will be
dependent upon E-LOAN's Net Income for the 2004 fiscal year and will be
determined in accordance with the following matrix:

FY 2004 Net Income (in Millions)

Total Incentive Compensation:

$7.5-$11.99



$12.0-$14.99



$15.0-$19,99



$20.0-$29.99



$30.0-$39.99



$40.0-$49.99



$50.0 or more



Net Income will be determined in accordance with generally accepted accounting
principles, consistently applied, and will be subject to confirmation by
E-LOAN's independent auditors. However, Net Income will be adjusted to exclude
the following: (i) the incentive compensation accrued by E- LOAN under the 2004
plan, (ii) all items of income, gain or loss determined by the E-LOAN Board of
Directors to be extraordinary or unusual in nature and not incurred or realized
in the ordinary course of business, whether or not those items would otherwise
be deemed extraordinary in accordance with the standards established by Opinion
No. 30 of the Accounting Principles Board, (iii) the costs and expenses incurred
by E-LOAN under applicable workers compensation laws, but only to the extent
such deduction from Net Income is required by applicable law, and (iv) any
income, gain or loss attributable to the business operations of any entity
acquired by E-LOAN during the 2004 fiscal year

The total amount of your incentive compensation determined pursuant to the
forgoing formula will be divided into two bonus components as follows:

Performance Component: 75% of your total incentive compensation will be paid as
a performance bonus upon the following terms and conditions:

(i) You must continue in E-LOAN's employ until the last day of the 2004 fiscal
year in order to earn the performance component of your incentive compensation.
The performance component is accordingly based both on the Net Income realized
by E-LOAN for the 2004 fiscal year and your continued performance of services as
an E-LOAN executive through the end of that fiscal year.

(ii) Payment of the performance component will be made as soon as practicable
following confirmation of fiscal year 2004 Net Income by E-LOAN's independent
auditors. No performance bonus will be paid if 2004 Net Income is less than $7.5
million

(iii) The performance bonus payable to you will be subject to E-LOAN's
collection of all applicable federal, state and local income and employment
withholding taxes, and you will only receive the portion of your performance
bonus remaining after such taxes have been withheld.

Retention Bonus: The remaining 25% of your total incentive compensation under
the 2004 plan will be payable as a retention bonus upon the following terms and
conditions:

(i) The retention bonus is intended to provide you with an incentive to continue
in E-LOAN's employ, and you will only earn and become entitled to the retention
component of your incentive compensation award if you remain in E-LOAN's employ
through the last day of the 2005 calendar year. Accordingly, the retention bonus
will be earned solely on the basis of your calendar year 2005 employment with
E-LOAN, and you will not accrue any right to receive that bonus unless and until
you complete the employment requirement for the 2005 calendar year.

(ii) However, should your employment with E-LOAN terminate during the 2005
calendar year by reason of your death, disability or your involuntary
termination other than for cause, then you will become entitled to a pro-rata
portion of your retention bonus. The pro-rata amount will be determined through
utilization of the Excel DAYS 360 formula and will take into account the number
of days in the 2005 calendar year which elapse between the start of that
calendar year and your termination date.

(iii) You will not be entitled to any retention bonus should your employment
with E-LOAN terminate for any reason (other than death, disability or your
involuntary termination other than for cause) prior to the end of the 2005
calendar year.

(iv) Any retention bonus (whether full or pro- rated) which you earn on the
basis of your employment with E-LOAN during the 2005 calendar year will be paid
to you within thirty (30) days after the close of that calendar year.

(v) The payment will be subject to E-LOAN's collection of all applicable
federal, state and local income and employment withholding taxes, and you will
only receive the portion of your retention bonus remaining after such taxes have
been withheld.

Definitions: For purposes of your benefit entitlement under the 2004 plan, the
following definitions will be in effect:

Cause: your employment will be deemed terminated for cause if such termination
is due to (i) your continued failure to perform the duties, responsibilities and
obligations of your position with E- LOAN after written notice from the Company
identifying the performance deficiencies, (ii) your commission of any act of
fraud, embezzlement, theft or dishonesty injurious to the business or affairs of
E-LOAN, (iii) your commission of a felony or other criminal act, (iii) your
unauthorized use or disclosure of any confidential information or trade secrets
of E-Loan or any affiliated company, (iv) any willful misconduct on your part
adversely affecting the business or affairs of E-LOAN, (v) a material breach of
your obligations under your Proprietary Information and Inventions Agreement
with E-LOAN or (vi) your breach of any of your fiduciary duties to E-LOAN.

Disability: your inability to perform your usual duties as an E-LOAN employee by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.

Involuntary Termination: E-LOAN's termination of your employment for any reason
other than for cause.

Your right to receive any incentive compensation which you may earn under the
2004 plan may not be transferred or assigned. However, should you die before
receipt of any incentive compensation you actually do earn under the 2004 plan,
then that earned but unpaid compensation will be paid to your estate.

Your selection and participation in the 2004 plan will not change the "at will"
nature of your employment with E-LOAN. Your employment with E-LOAN is not for
any specified period of time and can be terminated either by you or by E-LOAN at
any time, with or without advance notice, for any or no particular reason or
cause. In addition, your job duties, title, responsibilities, reporting level,
compensation and benefits, including your right to earn any bonuses under the
2004 plan, as well as the Company's personnel policies and procedures, may be
changed with or without notice at any time in E-Loan's sole discretion.



Your participation in the 2004 plan will be governed by the laws of the State of
California without resort to that state's conflict-of-law rules.



We hope that you find the new incentive compensation program a substantial
addition to your compensation package. You will now have the opportunity to earn
additional compensation tied to the Company's financial performance and your
continued employment with the Company.

Kindly indicate your acceptance of the foregoing terms and conditions governing
your participation in the 2004 plan by signing and dating the Agreement section
below and returning it to Ro Carbone at the Company within the next five
business days.

AGREEMENT

I hereby accept and agree to all of the foregoing terms and conditions governing
my participation in the 2004 Executive Incentive Compensation Plan and
understand that my right to earn any performance bonus under such plan will be
dependent upon E-LOAN's Net Income for the 2004 fiscal year and my continued in
employment with the Company through the end of that fiscal year and that my
right to earn any retention bonus under such plan will be dependent upon my
continued employment with E-LOAN through the 2005 calendar year.

Signature: ________________________________

Dated: __________________________, 2004




--------------------------------------------------------------------------------


